ORDER
This matter having been duly presented to the Court on the motion of the Office of Attorney Ethics to compel LOUIS MACCHIAVERNA of LAVELLETTE, who was admitted to the bar of this State in 1998, to comply with the Court’s Order filed October 21, 2010, requiring respondent to submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years and until the further Order of the Court;
And LOUIS MACCHIAVERNA having failed to appear on the Order directing him to show cause why he should not be immediately temporarily suspended from the practice of law pending his compliance with the Order of the Court or why the Court should not take such other action as it deems appropriate;
And good cause appearing;
It is ORDERED that the motion is granted, and LOUIS MACCHIAVERNA is hereby temporarily suspended from the practice of law, effective immediately, pending his submission to the Office of Attorney Ethics of satisfactory quarterly three-way reconciliations of his attorney accounts for the period November 1, 2010 through June 30, 2013, and until the further Order of the Court; and it is further
ORDERED that LOUIS MACCHIAVERNA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LOUIS MACCHIAVERNA comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*2ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.